[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court finds as follows:
Count One — For the plaintiff in the amount of $578.07
Count Two — For the plaintiff in the amount of $578.07
Count Three — For the plaintiff in the amount of $1,138.20
Count Four — For the plaintiff in the amount of $1,138.20
Count Five — For the defendant
Count Six — For the plaintiff in the amount of $911.46
First counter claim — For the plaintiff
Second counter claim — For the plaintiff
Wherefore the court awards
1. Money damage — $2,627.73 to the plaintiff
2. Interest- -0-
3. Attorney's fees- -0- CT Page 13509
4. Order of weekly payments of $15.00 per week commencing January 8, 1996.
Kevin E. Booth, Judge